Montgomery, J.
The facts are stated in the opinion of Mr. Justice Grant. I concur in the conclusion reached by him that the plaintiff and his associates were committing an unlawful act in attempting to pull up thé track of the street railway company in the manner in which they did; and, as the jury has found that the dis*515charge of the gun in the hands of the defendant was accidental, but two questions need be considered: First, whether the fact that the defendant had a gun in his possession at the time, without any intention of using it to inflict great bodily harm upon the plaintiff, makes him responsible for the results of an accidental discharge; second, whether error was committed in that portion of the charge which dealt with the question of the defendant’s intention.
1. In the case of Denver, etc., R. Co. v. Harris, 122 U. S. 597, the plaintiff recovered for injuries received while defending property of the Atchison, Topeka & Santa Fé Railway Company, in whose employ he was, and the court assumed that, notwithstanding the fact that he was armed with a gun, this did not preclude a recovery. This holding necessarily involved the proposition that the possession of firearms by one lawfully in possession of property, made use of for the purpose of intimidating trespassers, is not, of itself, unlawful. This being so, an accidental injury, caused while doing a lawful act, does not, generally, create a liability. See Brown v. Kendall, 6 Cush. 292.
2. The circuit judge charged the jury as follows:
“I have said to you that the defendant would not have been justified in shooting—that is, in killing—the plaintiff, or attempting to kill him, or any other person present, but,, if he had killed the plaintiff, he would have been guilty of manslaughter. But, of course, gentlemen, you will be cautious, and scrutinize the evidence in regard to this branch of the case. You cannot infer that the defendant intended to kill the plaintiff from the mere fact that a portion of the contents of the gun were found upon the person of the plaintiff, nor can you infer it from some general threat, not relating to the plaintiff, which he may have made some time before the shooting took place. It is just as necessary to prove the intent as it is to prove any other fact in the case. The question of intent is a question of fact, and, in order to find that the defendant intended to shoot the plaintiff, you must find that that intent has been proved by some credible witness in the case, and by a preponderance of testimony.”
*516There was testimony on the part of the plaintiff tending to show that when the defendant came out of the car, with the gun in his hands, he threatened to shoot the first man that laid a hand on his property. We think, in view of this testimony, that the instruction as given was erroneous. The statement that the intent must be ‘ ‘ proved by some credible witness in the case, and by a preponderance of testimony," was calculated to exclude the idea that it might be deduced from circumstances shown by different witnesses; and this error is emphasized by the statement. to the jury that it could not be inferred that the defendant intended to kill the plaintiff, from some general threat, not relating to the plaintiff, which he (defendant) may have made some time before the shooting took place. The force of this testimony was for the jury, and the threat referred to was one made immediately preceding the shooting,—almost simultaneous with it, as the testimony would indicate; and from these facts the jury might have been justified in drawing the inference that the defendant intended the consequences of his act. It is true, the defendant’s own testimony, and that of some of his witnesses, disputed the alleged threats, and also tended to show that the act was accidental; but, under this instruction, the testimony of the plaintiff upon this subject was practically withdrawn from the jury.
The judgment should be reversed, and a new trial ordered.
Long, C. J., Hooker and Moore, JJ., concurred with Montgomery, J.